Citation Nr: 1020513	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  03-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.  He died in March 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 "decision" by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to dependency 
and indemnity compensation.  The case was remanded in 
November 2007 and November 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in March 2002 due to cardiopulmonary 
arrest due to implications of pancreatic carcinoma, due to or 
a consequence of primary site-pancrease (sic); due to or as a 
consequence of diabetes mellitus type II and benign prostatic 
hypertrophy.  Other significant conditions contributing to 
death but not related to the cause of death were coronary 
artery disease, congestive heart failure, and chronic renal 
insufficiency.  An autopsy was not performed.

2.  At the time of the Veteran's death he was service 
connected for a major depressive disorder, evaluated as 50 
percent disabling.  He also received compensation pursuant to 
the provisions of 38 U.S.C.A.§ 1151 for residuals of 
amputations of the right great, second and fifth toes, 
without metatarsal involvement, evaluated as 20 percent 
disabling; residuals of amputations of the left second, third 
and fourth toes, without metatarsal involvement, evaluated as 
10 percent disabling; for residuals of an incisional hernia, 
evaluated s 20 percent disabling; and for post operative 
residuals of a right medial leg skin graft, with venous 
statis hyperpigmentation, right lower extremity neuralgia, 
and statis dermatitis, evaluated as 10 percent disabling.  
The combined evaluation was 80 percent.  

3.  At the time of the Veteran's death he had been entitled 
to a total disability evaluation based on individual 
unemployability due to service connected disorders since 
February 27, 1997.

4.  The preponderance of the competent evidence is against 
finding a nexus between the cause of the Veteran's death and 
his military service.

5.  The Veteran was not in receipt of either a schedular 100 
percent rating for at least ten years prior to his death, or 
a total disability evaluation based on individual 
unemployability due to service connected disorders for at 
least ten years prior to his death.

6.  The preponderance of the competent evidence of record 
shows that the Veteran's cardiopulmonary arrest due to 
implications of pancreatic carcinoma, due to or a consequence 
of primary site-pancrease (sic); due to or as a consequence 
of diabetes mellitus type II, and prostatic hypertrophy was 
not due to fault on the part of VA in furnishing hospital 
care, medical or surgical treatment, or examination, nor was 
it the result of an event not reasonably foreseeable.

7.  No competent (medical) evidence has been presented 
attributing the cause of the Veteran's death to service; nor 
is there competent evidence showing that any service-
connected disorder or disorder for which he received 
compensation under 38 U.S.C.A. § 1151 contributed 
substantially or materially to cause his death.



CONCLUSIONS OF LAW

1. The Veteran's death was not caused by, or substantially or 
materially contributed by, an injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.312, 3.326 (2009).

2.  The criteria for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2009).

3.  The criteria for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. §§ 1318, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of the issues of 
entitlement to service connection for the cause of the 
Veteran's death; entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 due 
to treatment rendered at a VA Medical Center; and entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

VA notified the appellant of the information and evidence 
necessary to substantiate and complete her claims, including 
the evidence to be provided by her, and notice of the 
evidence VA would attempt to obtain.  In an August 2003 
statement of the case and in December 2009 correspondence VA 
informed the appellant and her representative of the criteria 
to establish entitlement to service connection for the cause 
of the Veteran's death; entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1151; and entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.  It 
is very evident from the appellant's correspondence with VA 
that she is aware of the disorders for which the Veteran was 
service connected at the time of his death.  Hence, remanding 
the case to specifically advise the appellant of the 
disorders for which service connection was in order is 
unnecessary.  The claims were readjudicated in a March 2010 
supplemental statement of the case.

VA has fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, securing any 
medical opinions required.  She was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting her 
that reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).

The Board acknowledges that a medical opinion has not been 
requested in this case.  Under the Veterans Claims Assistance 
Act of 2000, VA is obliged to secure a medical opinion when 
the record contains competent evidence that: 1) the cause of 
the Veteran's death may be associated with active service; 
and, 2) the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The 
evidence of a link between the cause of death and service, or 
between VA medical care and the cause of death must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for the duty to secure an opinion is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, however, there is absolutely no competent 
evidence that the cause of the Veteran's death was due to 
service, and there is absolutely no competent evidence that 
his death was the result of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, nor was it the result of an event not reasonably 
foreseeable.  Hence, the Board finds no duty to secure a 
medical opinion.

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of her appeal.  
There is no evidence of any VA error in notifying or 
assisting the appellant that could result in prejudice to her 
or that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the issues.

Factual background

The appellant claims entitlement to dependency and indemnity 
compensation arguing that if the Veteran's fatal disease had 
been diagnosed by VA doctors earlier rather than later, then 
his life would have been prolonged by a year or two, and then 
she would have the necessary ten years at a 100 percent 
rating in order to receive death compensation benefits.  She 
further argues that the Veteran's depression affected his 
ability to make decisions and that it impacted the cause of 
his death.

A review of the record shows that the Veteran died in 
March 2002 due to cardiopulmonary arrest due to implications 
of pancreatic carcinoma, due to or a consequence of primary 
site-pancrease (sic); due to or as a consequence of diabetes 
mellitus type II, benign prostatic hypertrophy.  Other 
significant disorders contributing to death but not related 
to the cause of death were coronary artery disease, 
congestive heart failure, and chronic renal insufficiency.  
An autopsy was not performed.

At the time of the Veteran's death he was service connected 
for a major depressive disorder, evaluated as 50 percent 
disabling.  He also received compensation pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for residuals of amputations 
of the right great, second and fifth toes, without metatarsal 
involvement, evaluated as 20 percent disabling; residuals of 
amputations of the left second, third and fourth toes, 
without metatarsal involvement, evaluated as 10 percent 
disabling; for residuals of an incisional hernia, evaluated s 
20 percent disabling; and for post operative residuals of a 
right medial leg skin graft, with venous statis 
hyperpigmentation, right lower extremity neuralgia, and 
statis dermatitis, evaluated as 10 percent disabling.  The 
combined evaluation was 80 percent.

At the time of his death the Veteran had been in receipt of a 
total disability evaluation based on individual 
unemployability due to service connected disorders since 
February 27, 1997. 

The Veteran's service medical records do not reveal any 
evidence of pancreatic cancer, diabetes mellitus type II, 
prostatic hypertrophy, coronary artery disease, or a renal 
disorder.  The post service records show that pancreatic 
cancer, diabetes and coronary artery disease were first 
diagnosed decades after the Veteran's separation from active 
duty. 

In 2001, the Veteran was found by VA to have a mass at the 
head of the pancreas.  He was diagnosed with pancreatic 
cancer in September 2001.  His prior history of receiving a 
bile duct stint in January 2001 to relieve obstructive 
symptoms was noted in January 2002.  

By mid January 2002 the Veteran declined any interventional 
medical care and opted for comfort care only.  He was 
discharged from a VA medical center at that time.  He later 
returned in February 2002, but died in March 2002.    

Analysis 

Service connection for the cause of the Veteran's death

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related 
to the principal cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002). 

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cancer, diabetes, and/or heart disease 
becomes manifested to a degree of 10 percent within one year 
from the date of termination of such active duty service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In this case, the Veteran did not show any complaints, 
findings or diagnoses pertaining to pancreatic cancer, 
diabetes mellitus type II, prostatic hypertrophy, renal 
insufficiency, or heart disease in-service.  Further, no 
manifestation of any of these diseases was presented until 
many decades postservice.  The appellant has not submitted 
any competent evidence that even remotely suggests that any 
of these disorders were incurred or aggravated in-service, or 
that either coronary artery disease, pancreatic cancer, or 
diabetes were compensably disabling within a year of his 
separation from active duty.  As such, there is no evidence 
upon which to conclude that entitlement to service connection 
for the cause of the Veteran's death is warranted.  Hence, 
entitlement to service connection for the cause of the 
Veteran's death is denied.  

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151  

An appellant may be awarded VA compensation for a disability 
or death caused by VA medical care in the same manner as if 
the disability or death were service-connected.  38 U.S.C.A. 
§ 1151.  A disability is considered a qualifying disability 
if it was not the result of the veteran's willful misconduct, 
and if it was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or, an event not reasonably foreseeable.  Id.

In determining whether a veteran has disability resulting 
from VA medical care, VA compares the veteran's condition 
immediately before the beginning of the hospital care or 
medical or surgical treatment upon which the claim is based 
to the veteran's condition after such care or treatment.  38 
C.F.R. § 3.361(b).  If it is found that the veteran has 
developed additional disability as a result of that care or 
treatment, VA compensation may be warranted.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and either VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished 
hospital care or medical or surgical treatment without the 
veteran's informed consent.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  Generally, 
all patient care furnished by VA shall be carried out only 
with the full and informed consent of the patient or, in 
appropriate cases, a representative thereof.  In order to 
give informed consent, the patient must have decision- making 
capacity and be able to communicate decisions concerning 
health care.  38 C.F.R. § 17.32(b).  The informed consent 
process must be appropriately documented in the medical 
record. 38 C.F.R. § 17.32(d).

A review of the competent evidence discloses nothing that 
even remotely suggests that the cause of the Veteran's death 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or that it was due to an event not 
reasonably foreseeable.  While the appellant argues that VA 
was negligent in failing to diagnose pancreatic cancer 
earlier, as a layperson who is untrained in the field of 
medicine, she is not competent to offer an opinion that 
requires medical training.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Therefore, the appellant cannot meet the 
criteria for dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151.  Accordingly, the appeal is denied.

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318  

Where a veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service connected.  A "deceased 
veteran" is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason was not in receipt 
of but would have been entitled to receive compensation, at 
the time of death for service-connected disabilities rated 
totally disabling.  The service-connected disabilities must 
have either been continuously rated totally disabling for 10 
or more years immediately preceding death; continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  The total rating may be schedular or based 
on unemployability.  Id.

In this case, the Veteran was not in receipt of a total 
schedular evaluation for either any single disorder, or for 
any combination of disorders at the time of his demise.  He 
was in receipt of a total disability evaluation based on 
individual unemployability due to service connected 
disorders, however, entitlement to that benefit dated only 
from February 27, 1997.  Hence, the Board finds that the 
Veteran was not continuously rated totally disabling for ten 
or more years immediately preceding his death.  As such, 
entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
   

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


